United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
LONG BEACH HEALTHCARE SYSTEM,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2132
Issued: March 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 29, 2008 appellant filed a timely appeal from a May 14, 2008 merit decision of
the Office of Workers’ Compensation Programs’ Branch of Hearings and Review denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty.
FACTUAL HISTORY
On May 23, 2007 appellant, a 61-year-old medical supply technician, filed an
occupational disease claim (Form CA-2) for right shoulder pain. She attributed her shoulder
pain to lifting surgical trays and loaners in the performance of her federal employment.

Appellant submitted no medical evidence in support of her claim, and by letter dated
July 17, 2007, the Office notified her that the evidence submitted was insufficient to support her
claim and provided her an opportunity to further support her claim.
Appellant submitted no additional supporting evidence, and by decision dated August 17,
2007, the Office denied her claim because the evidence of record was insufficient to establish
that she sustained an injury as defined by the Federal Employees’ Compensation Act.
By letter dated September 5, 2007, appellant requested an oral hearing. A hearing was
held on March 11, 2008.
In support of her claim, appellant submitted a March 17, 2008 medical report signed by
Dr. Brian Coyne, Board-certified in family medicine, who diagnosed appellant with rotator cuff
syndrome. Dr. Coyne reported that appellant’s pain was chronic and appeared to have originated
from an overuse event over one-year prior at work. In a March 21, 2008 report, he asserted that
appellant’s condition originated at work over one-year prior and required workers’ compensation
intervention.
By decision dated May 14, 2008, the Branch of Hearings and Review affirmed the
Office’s August 17, 2007 decision. The hearing representative found that appellant failed to
establish that she sustained an injury while in the performance of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,2 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.3 To establish that an
injury was sustained in the performance of duty in a claim for occupational disease, an employee
must submit: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
Appellant identified lifting of surgical trays and loaners as employment factors
contributing to her injury, and the Office has accepted that she performed these duties in the
course of her employment. It is appellant’s burden to submit rationalized medical evidence
establishing a diagnosed condition causally related to the identified employment factors. The
Board finds the evidence of record insufficient to establish that she sustained an injury in the
performance of duty.
While Dr. Coyne’s March 17, 2008 medical report diagnosed appellant with rotator cuff
syndrome, he expresses no opinion on the causal relationship between this diagnosed condition
and alleged factors of appellant’s employment. Although his report states that appellant’s
chronic pain originated from an overuse event at work, the Board has consistently held that pain
is a symptom, not a compensable diagnosis.6
Similarly, Dr. Coyne’s March 21, 2008 medical note asserts that appellant’s condition
originated at work over one year prior. But this note is of little probative value as Dr. Coyne’s
opinion is unsupported by a complete history of injury7 and any explanation of the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors.8
The Office informed appellant of the need to submit a physician’s opinion which
explained how the claimed condition was related to employment-related factors. However, none
of the medical evidence of record establishes this causal relationship.9
Accordingly, appellant has failed to establish that she sustained an injury in the
performance of duty.

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
6

See Robert Broome, 55 ECAB 339, 342 (2004); Ruth Seuell, 48 ECAB 188 (1996).

7

The Board has held that medical opinions based upon an incomplete history have little probative value. Vaheh
Mokhtarians, 51 ECAB 190 (1999).
8

See Victor J. Woodhams, supra note 5.

9

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms do not, in the opinion of the
Board, constitute evidence of a sufficiently substantial nature).

3

CONCLUSION
The Board finds that the Office properly concluded that appellant has failed to establish
that she sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the Office of
Workers’ Compensation Programs’ Branch of Hearings and Review is affirmed.
Issued: March 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

